Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 06/13/2022; and IDS filed on 03/29/2022.
Claims 1-3, 9, 12-13-15, 21-22, 37 have been amended.
Claim 11 has been cancelled.
Claims 1-3, 5-6, 9, 12-15, 18-22, 27-28, 37-38 are pending in the instant application.
Claims 18, 20, 27-28, 37-38 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Applicant requested amending the independent claim to specify a specie using a larger minimum payload size on 4/28/2022, wherein the Examiner permitted the amendment, because it’s a specie amending into an independent claim.
Note, previously withdrawn claim 2 is now rejoined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9, 12-15, 19, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/437,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-application recites a composition comprising a supraparticle, wherein the supraparticle comprises at least 1.5 .ug of payload and is coated with a biodegradable coating (see claim 1), wherein the supraparticle comprises pores having a diameter of at least 60 nm (see claim 5), wherein the biodegradable coating is a gel (see claim 11), wherein the payload is a neurotrophic factor (see claim 15), wherein the supraparticle comprises at least two payloads, one payload being a neurotrophic factor (see claim 17), wherein the supraparticle is manufactured by electrospraying a composition comprising nanoparticles and Alginic acid or a polysaccharide derivative thereof into a di-cationic aqueous solution (see claim 24). 	The co-application does not recite the supraparticle is made of mesoporous silica nanoparticles; however, the co-application discloses the supraparticles are made of mesoporous silica.
The co-application does not specifically teach adding the neurotrophic factor at a starting amount of 4ug as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, such as increasing the amount of active ingredient, to add in order to best achieve the desired results, such as increasing therapeutic effectiveness.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the neurotropic factor payload is a “small molecule”, wherein “small molecule” is a broad term and can read on any small molecule, such as stem cell, virus, anti-cancer agents, which were cancelled in claim 9.  Additionally, the term “small” is a relative term. What size would be considered big?
Claim 9 recites neurotrophic factor is “a nucleic acid”; however, neurotrophic factors are peptides or small proteins, such as BDNF and neurotrophin-3. What are some examples of nucleic acid neurotrophic factors?
Claim 9 recites neurotrophic factor is a neuroprotectant; however, all neurotrophic factors are a neuroprotectant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, 12-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151).
Applicant’s claims are directed to a composition comprising of supraparticle containing at least 4 ug of payload. 
MAINA teaches mesoporous silica supraparticles (see abstract) comprising of two payloads: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica (MS) nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of payload. Additional disclosures include: MS supraparticles are assembled using gelatin as a biodegradable adhesive to bind and cross-link the particles (see abstract); supraparticle sizes prepared are 200um and 650um (see pg. 4148, 1st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); released at a slow rate (see pg. 4150, 1st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col).
The reference does not specifically teach adding the neurotrophic factor at a starting amount of 4ug as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, such as increasing the amount of active ingredient, to add in order to best achieve the desired results, such as increasing therapeutic effectiveness.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim(s) 1-3, 6, 12-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151) in view of JUNBAI et al (CN104003404A; see IDS filed on 03/29/2022).
MAINA teaches mesoporous silica supraparticles (see abstract) comprising of two payloads: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica (MS) nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of payload. Additional disclosures include: MS supraparticles are assembled using gelatin as a biodegradable adhesive to bind and cross-link the particles (see abstract); supraparticle sizes prepared are 200um and 650um (see pg. 4148, 1st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); released at a slow rate (see pg. 4150, 1st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col); gelatin is used as a biodegradable adhesive to bind and cross-link the particles (see abstract).
JUNBAI teaches using mesoporous silica nanoparticles (see [0005] and [0009]) as a drug carrier (see [0010]), wherein the amount of drug can be as high as 0.2 mg (see Figure 12), which is 200 ug. Additional disclosures include: sodium alginate (see [0018]). 
The references does not specifically teach adding the neurotrophic factor at a starting amount of 4ug as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, such as increasing the amount of active ingredient, to add in order to best achieve the desired results, such as increasing therapeutic effectiveness.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-3, 5-6, 9, 12-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151) in view of WANG et al (Mesoporous Silica Supraparticles for Sustained Inner-Ear Drug Delivery. Small 2014, 10, No. 21, 4244–4248), JUNBAI et al (CN104003404A; see IDS filed on 03/29/2022), and NYKIAER et al (US 2007/0264195).
As discussed above, MAINA teaches mesoporous silica supraparticles (see abstract) comprising of two payloads: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica (MS) nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of payload. Additional disclosures include: MS supraparticles are assembled using gelatin as a biodegradable adhesive to bind and cross-link the particles (see abstract); supraparticle sizes prepared are 200um and 650um (see pg. 4148, 1st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); released at a slow rate (see pg. 4150, 1st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col); gelatin is used as a biodegradable adhesive to bind and cross-link the particles (see abstract).
MAINA does not teach using mesoporous pore sizes of at least 50-100 nm; or using a specific neurotrophic factor, such as neurotrophin-3.
WANG teaches mesoporous silica (MS) are used in supraparticles for sustained drug delivery (see title), wherein MS-engineered particles can provide a number of advantages in drug delivery, such as high surface area, adjustable pore sizes, and tunable particle sizes (see pg. 4244, 2nd col). Additional disclosures include: bimodal pore structure (see pg. 4244, 2nd col); pore sizes can be 100-200 nm (see pg. 4245, 2nd col) or smaller in the 2-3 nm range (see pg. 4245, 2nd col). 
JUNBAI teaches using mesoporous silica nanoparticles (see [0005] and [0009]) as a drug carrier (see [0010]), wherein the amount of drug can be as high as 0.2 mg (see Figure 12), which is 200 ug. Additional disclosures include: sodium alginate (see [0018]). 
	NYKIAER teaches the prior art had known of using BDNF and neurotrophin-3 for treatment of a disease or disorder in an individual by modulation of neurotrophin activity (see abstract).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate small pores such as 2-3 nm or large pores such as 100-200 nm. The person of ordinary skill in the art would have been motivated to make those modifications, because it can load more or less drugs as desired, and reasonably would have expected success because mesoporous silica are well-known as drug carriers.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate neurotrophin-3 as the neurotrophic factor active drug. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because BDNF and neurotrophin-3 are functional equivalent of neurotrophic factor active drugs.
The references do not specifically teach adding the neurotrophic factor at a starting amount of 4ug as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient, such as increasing the amount of active ingredient, to add in order to best achieve the desired results, such as increasing therapeutic effectiveness.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-3, 5-6, 9, 12-5, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO et al (Synthesis of mesoporous silica nanoparticle-encapsulated alginate microparticles for sustained release and targeting therapy. J Biomed Mater Res Part B 2014:102B: 293–302) in view of MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151) in view of JUNBAI et al (CN104003404A; see IDS filed on 03/29/2022).
LIAO teaches a composition for drug delivery comprised of: mesoporous porous silica nanoparticles (MSNs) were encapsulated into alginate to form Ca-alginate microparticles via atomization (see pg. 294, 1st col), which are the same ingredients used Applicants to form alginate beads (see Applicant’s specification at [0156], Example 3) and reads on supraparticle. Additional disclosure include: this kind of nano-in-micro structure was an innovative drug carrier (see pg. 294, 1st col); regular and irregular pores (see pg. 294, 1st col); two kinds of cargo load, such as R6G and doxorubicin (see pg. 296, 1st col); matrix of alginate microparticles could slow down the release rate (see pg. 294, 2nd col); sodium alginate (see pg. 302, 1st col); optimization parameters (see pg. 294, 2nd col), such as nozzle diameter, flow rate, alginate concentration, calcium bath concentration, etc. (see pg. pg. 294, 2nd col); MSN was an inorganic core which can enhance the loading efficiency of drugs (see pg. 294, 2nd col).
LIAO does not specifically teach using neurotrophic factor as the active agent.
MAINA teaches mesoporous silica supraparticles (see abstract) comprising of two payloads: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica (MS) nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of payload, wherein DBNF promotes survival and regeneration of auditory neurons and dexamethasone is an anti-inflammatory agent that reduces negative tissue reactins upon implantation of biomedical devices into the cochlear (see pg. 4147, 1st col). Additional disclosures include: MS supraparticles are assembled using gelatin as a biodegradable adhesive to bind and cross-link the particles (see abstract); supraparticle sizes prepared are 200um and 650um (see pg. 4148, 1st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); released at a slow rate (see pg. 4150, 1st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col); gelatin is used as a biodegradable adhesive to bind and cross-link the particles (see abstract).
JUNBAI teaches using mesoporous silica nanoparticles (see [0005] and [0009]) as a drug carrier (see [0010]), wherein the amount of drug can be as high as 0.2 mg (see Figure 12), which is 200 ug. Additional disclosures include: sodium alginate (see [0018]). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate active agents, such as BDNF and/or neurotrophin-3.
The person of ordinary skill in the art would have been motivated to make those modifications, because the active agents would promote survival and regeneration of auditory neurons and d reduces negative tissue reactions upon implantation of biomedical devices into the cochlear, and reasonably would have expected success because the references dealt with drug delivery using mesoporous silica.
The references do not specifically teach adding ingredients in amount as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as increasing/decreasing dosage strength, wherein one skilled in the art can easily increase the dosage by making the composition bigger or using more mesoporous silica tightly packed or use a more porous mesoporous silica, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, Applicant’s claims are directed to a composition, wherein methods of electrospraying and atomization appears to produce the same product.

Response to Arguments
	Applicant argues that Liao is directed towards synthesis of mesoporous silica nanoparticle-encapsulated alginate microparticles (MSN@Alg) for sustained release and targeting therapy. Applicant's claimed supraparticles are agglomerated nanoparticles, and as such do not relate to the same technical field (see PCT application, page 14, lines 2-3). Further, Liao does not report on modifying the nanoparticles in order to increase a payload, and certainly fails to provide any teaching as to how to produce a nanoparticle, let alone a supraparticle, comprising a neurotrophic factor payload of at least 4 μg.
	The Examiner finds this argument unpersuasive, because encapsulate by alginate is the same as agglomerated nanoparticles by alginate (see Applicant’s Example 3).
	Applicant disputes the Office's assertion that the payload of a nanoparticle can be equated to an ingredient in a composition that can be "routinely optimized." The Office has offered no evidence that nanoparticles are insensitive to ingredient choice or composition; nor has the Office established that the payload of a particle is analogous to an ingredient in a composition. In any event, any delivery particle will have a maximum payload that cannot be increased simply because one of ordinary skill in the art wishes to load a larger payload. The rejection speculates that "one skilled in the art can easily increase the dosage by making the composition bigger or using more mesoporus silica tightly packed or use a more porous mesoporous silica, etc." (Action p. 7.) However, this speculation is made without citation to any teachings in Liao (the reference used in the rejection) or other prior art, and appears almost self-contradictory (why does the prior art suggest that tight packing and more porous both be effective?). Additionally, in relation to claims 21 and 22, the present inventors identified that electrospraying a composition comprising nanoparticles and alginic acid can produce supraparticles that can be loaded with high levels of payload (see PCT application, page 4, lines 8-13). Indeed, the manufacture of nanoparticles and the manufacture of supraparticles does not relate to the same technical solution or technical field.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as increasing/decreasing dosage strength, wherein one skilled in the art can easily increase the dosage by making the composition bigger or using more mesoporous silica tightly packed or use a more porous mesoporous silica, etc. Additionally, Applicant’s independent claim 1 does not recite electrospraying.
	Applicant argues that Maina's particles contains a reported ~ 1.34 μg/particle of
Maina's neurotrophic factor, BDNF. First, as discussed above in relation to Liao, unsupported speculation about the ease of increasing payload is not a basis for alleging obviousness. Nothing in Maina has been cited as evidence in support of the proposition that it would have been easy to increase neurotrophic factor payload by almost three-fold. Maina does not teach making significantly larger supraparticles or provide any suggestion that larger supraparticles might carry more payload.
The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as increasing/decreasing dosage strength, wherein one skilled in the art can easily increase the dosage by making the composition bigger or using more mesoporous silica tightly packed or use a more porous mesoporous silica, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        8